Action t>y second mortgagees to recover from the defendant, as mortgagor and owner of a certain parcel of unimproved land in Nassau county, the sum of $1,155.83, advanced by the second mortgagees to pay the interest on the first mortgage on the same property. Order denying defendant’s motion to dismiss the complaint as not stating a cause of action, on the theory that such an action was barred by section 1077-b, Civil Practice Act, affirmed, with ten dollars costs and disbursements, with leave to defendant to serve an answer within five days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.